Citation Nr: 0944553	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-13 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Propriety of the severance of service connection for 
posttraumatic stress disorder.




REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Private 
Attorney



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1967 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Portland VA RO.  VA will notify 
the appellant if further action on his part is required.


REMAND

In the Veteran's May 2008 VA Form 9, his attorney indicated 
that the Veteran wished to appear at a hearing at a local VA 
office before a member of the Board.  Pursuant to 38 C.F.R. 
§ 20.700 (2009), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  While the 
Veteran has requested a personal appearance before the Board, 
he has not specified whether he would like a videoconference 
or Travel Board hearing.

Because the RO schedules Travel Board and videoconference 
hearings, the case is REMANDED to the RO for the following:

The RO should first have the appellant 
clarify whether he wants a videoconference 
hearing or a Travel Board hearing.  
Thereafter, he should be scheduled for a 
hearing pursuant to his clarification.  
The case should then be processed in 
accordance with established appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



